Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Chun, J.), imposed March 7, 2012, on the ground that the sentence was excessive.
*915Ordered that the sentence is affirmed.
As the People correctly concede, the defendant’s purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265 [2011]; People v DeSimone, 80 NY2d 273, 283 [1992]) and, thus, does not preclude review of his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, P.J., Angiolillo, Balkin and Hall, JJ., concur.